internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-113078-01 date date legend decedent trust spouse child child child brother brother niece nephew nephew plr-113078-01 ancestor date date state court property b dear this responds to your letter dated date requesting rulings regarding the application of sec_2518 of the internal_revenue_code to disclaimers of interests in certain trusts and regarding the application of sec_2056 to the division of the marital_deduction share of a_trust facts decedent died testate on date survived by spouse child child and child all of decedent’s children are minors decedent was the settlor and trustee of trust a revocable_trust created on date sec_5 of the trust agreement provides if the settlor is survived by his wife and by issue upon the death of the settlor the trustee shall divide the trust estate remaining after the special gift described in sec_5 into two shares hereafter referred to as the marital_deduction share and the nonmarital share a the nonmarital share shall consist of all of the settlor’s interests in closely held businesses as defined in article and in assets that do not qualify for the marital_deduction plr-113078-01 b the nonmarital share shall be divided into as many shares of equal market_value as are necessary to create one share for each of the settlor’s children then living and one share for each of the settlor’s children then deceased and survived by issue each share created for a child of the settlor who has reached the age of thirty-five years shall be distributed outright and free of trust to that child each share created for a child of the settlor who is under the age of thirty-five years shall be held administered and distributed as a separate trust according to the terms of the child’s trust as set forth in article each share created for the issue then living of a deceased child of the settlor shall be distributed outright and free of trust to those issue in the manner provided in state probate code c the marital_deduction share shall consist of all assets not allocated to the nonmarital share under sec_5 a d the marital_deduction share shall be held administered and distributed according to the terms of the marital trust as set forth in article article a indicates that the marital trust is intended to qualify for the federal estate_tax_marital_deduction as qualified_terminable_interest_property under sec_2056 under article e of the trust agreement the marital trust is to terminate upon the death of the settlor’s wife at that time article g provides that the balance of the trust principal shall be distributed as follows i all of the tangible_personal_property in the trust shall be divided among the settlor’s issue then living in the manner provided in state probate code and as they agree or if they are unable to agree as the trustee determines ii the remaining property in the trust shall be divided into as many shares of equal market_value as are necessary to create one share for each of the settlor’s children then living and one share for each of the settlor’s children then deceased and survived by issue each share created for a child of the settlor who has reached the age of thirty-five years shall be distributed outright and free of trust to that child each share created for a child of the settlor who is under the age of thirty-five years shall be held administered and distributed as a separate trust according to the terms of the child’s trust as set forth in article each share created for the issue then living of a deceased child of the settlor shall be distributed outright and free of trust to those issue in the manner provided in state probate code plr-113078-01 iii if none of the settlor’s children are living at the time that the trust property would otherwise be divided into shares pursuant to the foregoing provisions of this subsection instead of dividing the property into shares and distributing it in the manner provided above the trustee shall distribute all of the trust property outright to the settlor’s then-living issue in the manner provided in state probate code iv if the property of the trust is not completely disposed of by the preceding provisions the trustee shall pay over and deliver the undisposed of property outright and free of trust to the issue then living of ancestor the settlor’s father who are to take in the manner provided in state probate code and if there are none to the settlor’s heirs article dollar_figure provides in order to satisfy a pecuniary gift or to distribute or divide trust assets into shares or partial shares the trustee may distribute or divide those assets in_kind or divide undivided interests in those assets or sell all or any part of those assets and distribute or divide the property in cash in_kind or partly in cash and partly in_kind property distributed to satisfy a pecuniary gift under this instrument shall be valued at its fair_market_value at the time of distribution this section shall apply only to the extent that it does not conflict with the provisions in this instrument specifying allocation of assets involving the marital_deduction gift several disclaimers are proposed a guardian ad litem has been appointed by court for each of child child child and their respective unborn issue and for niece nephew nephew the unborn issue of brother and the unborn issue of brother the guardian ad litem on behalf of child child and child will disclaim a fractional share of the respective child’s nonmarital share trust determined by a fraction the numerator of which is the amount equal to the value of the nonmarital share as finally determined for federal estate_tax purposes reduced by the estate_tax exempt_amount and the denominator is an amount equal to the value of the nonmarital share as finally determined for federal estate_tax purposes in addition the guardian ad litem on behalf of child child and child will disclaim all rights and interests in the martial trust remainder under article g i article g ii and as an issue of ancestor under article g iv of the trust agreement the guardian ad litem on behalf of the unborn issue of child child and child will disclaim all rights and interests in the martial trust remainder under article g i article g ii article g iii and as an issue of ancestor under article g iv of the trust agreement the estate_tax exempt_amount is defined in part as the largest amount if any that can pass free of federal estate_tax based on the credit allowable against such tax under sec_2010 of the internal_revenue_code with certain specified adjustments plr-113078-01 brother and brother will disclaim their respective remainder interests in the marital trust as an issue of ancestor under article g iv of the trust agreement the guardian ad litem for niece nephew nephew the unborn issue of brother and the unborn issue of brother will disclaim their respective remainder interests in the marital trust as an issue of ancestor under article g iv of the trust agreement the trust agreement is silent regarding the effect of a disclaimer by any beneficiary other than spouse it has been represented that all of the proposed disclaimers will be irrevocable in writing and delivered to the appropriate party within months of decedent’s death it has also been represented that none of the disclaimants will have accepted the disclaimed interests or any benefits therefrom following the execution of the proposed disclaimers the trustee acting pursuant to a power granted in the trust agreement will divide the marital_deduction share into two separate marital trusts marital trust a and marital trust b in all respects the terms of the two trusts will be identical to those provided for under article regarding the marital trust property b is a closely_held_business as defined in article of the trust agreement decedent owned a minority interest in property b the trustee will allocate the interest in property b passing to the marital_deduction share as a result of the above disclaimers to marital trust b all property of the marital_deduction share other than the property b interest allocated to marital trust b will be allocated to marital trust a pursuant to sec_2056 separate elections will be made to treat both marital trust a and marital trust b as qualified_terminable_interest_property you have requested the following rulings all of the proposed disclaimers will constitute qualified disclaimers under sec_2518 and the federal estate_tax_value of the property passing at decedent’s death to the three nonmarital share trusts will in the aggregate equal the applicable_exclusion_amount as described in sec_2010 if all of the proposed disclaimers are qualified disclaimers the property allocated to marital trust a will be treated for federal estate_tax purposes as passing directly from decedent to marital trust a and property b allocated to marital trust b will be treated for federal estate_tax purposes as passing directly from decedent to marital trust b ruling_request no -- disclaimers sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property subtitle b relating to the estate gift and generation- skipping transfer_taxes shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but plr-113078-01 only if -- a the date on which the transfer creating the interest in such refusal is in writing such writing is received by the transferor of the interest the transferor’s legal_representative or the holder of the legal_title to the property to which the interest related not later than the date which is months after the later of -- such person is made or benefits and direction on the part of the person making the disclaimer and passes either -- such person has not accepted the interest or any of it sec_4 as a result of such refusal the interest passes without any b the day on which such person attains age a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a qualified_disclaimer is made the property is treated for federal gift estate and generation- skipping transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the dislaimer under sec_25_2518-2 in order to constitute a qualified_disclaimer the disclaimed interest must pass without any direction on the part of the person making the disclaimer to a person other than the disclaimant the requirements of a qualified_disclaimer under sec_2518 are not satisfied if the disclaimant either alone or in conjunction with another directs the redistribution or transfer of the property or interest in property to another person or has the power to direct the redistribution or transfer of the property or interest in property to another person unless such power is limited by an ascertainable_standard under sec_25_2518-3 the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property in general each interest in property that is separately created by the transferor is treated as a separate interest for example if an income_interest in securities is bequeathed to a for life then to b for life with the remainder_interest in such securities bequeathed to a’s estate and if the remaining requirements of sec_2518 are met a could make a qualified_disclaimer of either the income_interest or the remainder or an undivided portion of either interest a could not however make a qualified_disclaimer of the income_interest for a certain number of years in sec_25_2518-3 example under the terms of e's will e's shares of stock in x y and z corporations are transferred to a_trust the trust instrument provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g plr-113078-01 f disclaims f’s entire income_interest in the trust while retaining the interest f has in corpus the example concludes that the disclaimer is a qualified_disclaimer sec_25_2518-3 example describes a situation where under the terms of a testamentary_trust w is to receive all trust income_for_life the trustee has the power to invade trust corpus for the support and maintenance of d during the life of w at w’s death the trust corpus is payable to d d disclaims the right to receive distributions of trust corpus during w’s lifetime but retains the right to receive the remainder on w’s death the example concludes that d’s disclaimer is a qualified_disclaimer sec_25_2518-3 provides that a disclaimer of an undivided portion of a separate interest in property that meets the other requirements of sec_2518 and the corresponding regulations is a qualified_disclaimer an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property in order to satisfy the requirements of sec_2518 a disclaimer must be valid under applicable local law 872_f2d_84 4th cir that is because state law determines whether a property interest passes from one to another the disclaimer must constitute an effective renunciation under state law estate of bennett v commissioner 100_tc_67 under state law a disclaimer on behalf of a minor is to be made by the guardian of the estate of the minor if one has been appointed or if none has been appointed by a guardian ad litem upon a hearing the court in its discretion may make an order authorizing or requiring the guardian to execute and file the disclaimer if the court determines taking into consideration all of the relevant circumstances that the minor as a prudent person would disclaim the interest if he or she had the capacity to do so under state law unless the creator of the interest provides for a specific disposition of the interest in the event of a disclaimer the interest disclaimed shall descend go be distributed or continue to be held as to a present_interest as if the disclaimant had predeceased the creator of the interest or as to a future_interest as if the disclaimant had died before the event determining that the taker of the interest had become finally ascertained and the taker’s interest indefeasibly vested a disclaimer relates back for all purposes to the date of the death of the creator of the disclaimed interest or the determinative event as the case may be disclaimers by child child and child in the present case the guardian ad litem for child child and child will seek court approval to execute the disclaimers it is represented that the disclaimers will be irrevocable in writing delivered to plr-113078-01 the executor of decedent’s estate not later than months after decedent’s death and that child child and child have not accepted any benefits from the disclaimed property further each child’s disclaimer of a fractional interest in their respective nonmarital share will satisfy the requirements of sec_25_2518-3 however to be qualified disclaimers for purposes of sec_2518 the disclaimers must be valid under applicable local law in this regard we express no opinion as to whether the disclaimers by child child and child decedent’s minor children are valid under applicable local law however provided the disclaimers are valid under state law the disclaimers will be qualified disclaimers under sec_2518 see estate of goree v commissioner tcmemo_1994_331 therefore provided the disclaimers by child child and child are qualified disclaimers the federal estate_tax_value of the property passing at decedent’s death to the three nonmarital share trusts will in the aggregate equal the applicable_exclusion_amount disclaimers by brother brother the guardian ad litem on behalf of niece nephew nephew and the guardian ad litem on behalf of the unborn issue of child child child brother and brother it is represented that the disclaimers will be irrevocable in writing delivered to the executor of decedent’s estate not later than months after decedent’s death and that the disclaimants have not accepted any benefits from the disclaimed property it is further represented that the disclaimers are valid under state law therefore based on the facts and representations we conclude that the disclaimers executed by brother brother and the guardian ad litem on behalf of niece nephew nephew and the guardian ad litem on behalf of the unborn issue of child child child brother and brother satisfy the requirements of sec_2518 ruling_request no -- qualified_terminable_interest_property sec_2056 provides that the value of a decedent's taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides the general_rule that no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the terminable_interest_rule in the case of qualified_terminable_interest_property sec_2056 provides that qualified_terminable_interest_property is treated as passing to the surviving_spouse and no part of such property is treated as passing to any person other than the surviving_spouse thus the value of such property is deductible from the value of the gross_estate under sec_2056 plr-113078-01 sec_2056 defines the term qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 and the regulations thereunder provide that the surviving_spouse will be considered to have a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person including the surviving_spouse has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse's lifetime sec_20_2056_b_-7 of the estate_tax regulations provides that the election under sec_2056 may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property so that the elective portion reflects its proportionate share of the increase or decrease in value of the entire property for purposes of applying sec_2044 or sec_2519 the fraction or percentage may be defined by formula sec_20_2056_d_-2 provides that if an interest in property passes from a decedent to a person other than the surviving_spouse and the person other than the surviving_spouse makes a qualified_disclaimer with respect to such interest and the surviving_spouse is entitled to such interest in property as a result of such disclaimer the disclaimed interest is treated as passing directly from the decedent to the surviving_spouse in the present case after execution of the proposed disclaimers the trustee proposes to divided the marital_deduction share into two separate trusts martial trust a and marital trust b each with terms identical to the terms of the marital trust as provided in article of the trust agreement we conclude that provided the disclaimers by child child and child are valid and effective under state law and are therefore qualified disclaimers for purposes of sec_2518 the property allocated to marital trust a will be treated for federal estate_tax purposes as passing directly from decedent to marital trust a and the interest in property b allocated to marital trust b will be treated for federal estate_tax purposes as passing directly from decedent to marital trust b except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 plr-113078-01 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to the taxpayer and the taxpayer’s other authorized representative sincerely associate chief_counsel passthroughs and special industries by__________________________ george l masnik chief branch
